Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 8, 2017                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

  155089                                                                                                     Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
  WELLS FARGO BANK, NA, Trustee for                                                                        Kurtis T. Wilder,
  OPTION ONE MORTGAGE LOAN TRUST                                                                                       Justices
  2005-2 ASSET BACKED CERTIFICATES,
  SERIES 2005-2,
             Plaintiff-Appellee,
  v                                                                  SC: 155089
                                                                     COA: 328186
                                                                     Mackinac CC: 2014-007577-CH
  SBC IV REO, LLC,
            Defendant-Appellant,
  and
  CAPITOL NATIONAL BANK,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the stipulation signed by counsel for the parties agreeing to
  the dismissal of this application for leave to appeal is considered, and the application for
  leave to appeal is DISMISSED with prejudice and without costs.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 8, 2017
           t0905
                                                                                Clerk